Third District Court of Appeal
                               State of Florida

                         Opinion filed October 14, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D14-2938
                         Lower Tribunal No. 12-46046
                             ________________


                         Kingston Mortgage, LLC,
                                    Appellant,

                                        vs.

                             Ivette Cohen, et al.,
                                    Appellees.



       An Appeal from the Circuit Court for Miami-Dade County, Victoria S.
Sigler, Judge.

      P.A. Bravo, Paul Alexander Bravo and Ruzy Behnejad, for appellant.

      Bart T. Heffernan (Ft. Lauderdale) and Michael T. Gelety (Ft. Lauderdale),
for appellees.


Before SUAREZ, C.J., and EMAS and FERNANDEZ, JJ.

      PER CURIAM.
      We affirm without discussion the trial court’s order vacating its earlier

dismissal order, as the arguments raised by appellant are without merit. Further,

and upon this court’s own motion, pursuant to Florida Rule of Appellate Procedure

9.410(a), appellant’s counsel, Paul Alexander Bravo, and P.A. Bravo, P.A., is

hereby ordered to show cause, within ten days, why sanctions should not be

imposed upon Paul Alexander Bravo, and P.A. Bravo, P.A., for the filing of a

proceeding and briefs which are frivolous or in bad faith. Such sanctions may

include reprimand, contempt, attorney’s fees, costs, or other sanctions.




                                         2